       Case: 1:20-cv-00167 Document #: 10 Filed: 02/14/20 Page 1 of 2 PageID #:45




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

  MELISSA RIDDERHOFF,                                   )
                                                        )
                                Plaintiff,              )
                                                        ) Case No. 1:20-cv-00167
  v.                                                    )
                                                        ) Judge Sara L. Ellis
  CAPITAL ONE BANK (USA), N.A. and                      )
  EQUIFAX INFORMATION SERVICES, LLC,                    )
                                                        )
                               Defendants.              )
                                                       )

                               NOTICE OF AGREED MOTION

To:    All Counsel of Record

       PLEASE TAKE NOTICE, that on February 19, 2020 at 9:45 a.m., or as soon as
counsel shall be heard, the undersigned shall appear before the Honorable Sara L. Ellis in
Courtroom 1403, located in the Everett McKinley Dirksen United States Courthouse, 219
South Dearborn Street, Chicago, Illinois 60604, and then and there present Defendant
Equifax Information Services LLC’s Agreed Motion for Extension of Time to Respond to
Plaintiff’s Complaint, a copy of which is served upon you.

       Respectfully submitted this 14th day of February, 2020.

                                                           /s/ Rodney L. Lewis
                                                           Rodney L. Lewis
                                                           Claire Brennan
                                                           Polsinelli PC
                                                           150 North Riverside Plaza, Suite 3000
                                                           Chicago, IL 60606
                                                           Tel. (312) 819-1900
                                                           Fax (312) 819-1910 Fax
                                                           Email: rodneylewis@polsinelli.com
                                                           Email: cbrennan@polsinelli.com

                                                           Attorneys for Defendant Equifax
                                                           Information Services, LLC




                                               1
      Case: 1:20-cv-00167 Document #: 10 Filed: 02/14/20 Page 2 of 2 PageID #:46




                                 CERTIFICATE OF SERVICE

       This is to certify that on February 14, 2020, I served the foregoing with the Clerk of the

Court using the CM/ECF System, which will send electronic notification of such filing to the

following counsel of record:


       Alexander J. Mikulaschek, Esq.
       Law Offices of Robert S. Gitmeid & Assoc., PLLC
       11 Broadway, Suite 960
       New York, NY 10004

       Attorneys for Plaintiff


                                                   /s/ Rodney L. Lewis




                                               2
